                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


THOMAS MARTIN and                                    )
ARIELA MARTIN,                                       )
                                                     )
                       Plaintiffs,                   )
                                                     )
v.                                                   )
                                                     )            Case No. 17-2264
UNITED STATES OF AMERICA and                         )
MARK WISNER,                                         )
                                                     )
                       Defendants.                   )
                                                     )

                                     MEMORANDUM AND ORDER

       Plaintiffs Thomas Martin and Ariela Martin bring this case against defendants United States of

America and Mark Wisner, pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b),

2671 and 38 U.S.C. § 7316(a), (f), alleging that Wisner conducted improper and/or unnecessary

physical examinations of plaintiff Thomas Martin and elicited unnecessary private information.

Plaintiffs also allege several state law claims. This matter is before the court on defendant United

States of America’s Motion to Dismiss (Doc. 11). Defendant argues that plaintiffs’ complaint should

be dismissed for lack of subject matter jurisdiction and because it fails to state a claim under Federal

Rules of Civil Procedure 12(b)(1) and (6). For the reasons set forth below, the court grants defendant’s

motion in part and denies it in part.

       Plaintiff Thomas Martin is a veteran who sought treatment at the Dwight D. Eisenhower VA

Medical Center (“VA”) located in Leavenworth, Kansas. Wisner treated and provided medical care for

plaintiff Thomas Martin. Wisner was a physician’s assistant for the VA, and is a defendant in more

than ninety pending civil suits before this court.




                                                         -1-
       The claims in this case are similar to claims in a number of other cases this court has

considered. See, e.g., Anasazi v. United States, No. 16-2227, 2017 WL 2264441, at *1–*2 (D. Kan.

May 23, 2017); Doe D. E. v. United States, No. 16-2162, 2017 WL 1908591, at *1–*2 (D. Kan. May

10, 2017). The court will not repeat the details of them here. Highly summarized, they are: (1) Count

I: Negligence – Medical Malpractice; (2) Count II: Negligent Supervision, Retention and Hiring; (3)

Count III: Negligent Infliction of Emotional Distress; (4) Count IV: Outrage; (5) Count V: Battery; and

(6) Count VI: Invasion of Privacy.

       Likewise, the court has set forth the governing legal standards in a number of other cases

involving the same parties and similar claims. The court does not repeat them here, but applies them

as it has in the past. See, e.g., Anasazi, 2017 WL 2264441, at *2; Doe D. E., 2017 WL 1908591, at *2.

                                        Plaintiff Ariela Martin

       Defendant moves to dismiss the claims of plaintiff Ariela Martin because they are derivative of

the claims of plaintiff Thomas Martin. Plaintiff Thomas Martin was the patient. Plaintiff Ariela

Martin was merely present during some of the medical appointments.

       Kansas does not recognize a separate cause of action for spousal loss of consortium due to

injuries to the other spouse. Sayre v. City of Lawrence, No. 13-2291-RDR, 2013 WL 4482703, at *2

(D. Kan. Aug. 21, 2013) (citation omitted). Instead, “the right to recover for loss of consortium lies

with the spouse who files an action for personal injuries, not the spouse who actually suffers the loss of

consortium.” Stucky v. Health Care Prod., Inc., 794 F. Supp. 1069, 1070 (D. Kan. 1992). Plaintiff

Ariela Martin is not a proper party to this action, and the court dismisses her claims.

       Because the court dismisses the claims of plaintiff Ariela Martin in their entirety, the references

to “plaintiff” throughout the remainder of this order pertain to plaintiff Thomas Martin.




                                                    -2-
                                        Scope of Employment

       Under the FTCA, the United States has waived its sovereign immunity for injuries caused by

the “negligent or wrongful act or omission” of a federal government employee while that employee is

“acting within the scope of his office or employment, under circumstances where the United States, if a

private person, would be liable to the claimant in accordance with the law of the place where the act or

omission occurred.” 28 U.S.C. § 1346(b).

       This court has repeatedly held that plaintiffs with similar allegations to those here have

sufficiently alleged that Wisner’s conduct was within the scope of his employment. See, e.g., Doe BF

v. United States, No. 17-2088, 2017 WL 4355577, at *4–*5 (D. Kan. Oct. 2, 2017); Almquist v. United

States, No. 17-2108, 2017 WL 4269902, at *4–*5 (D. Kan. Sept. 25, 2017); Anasazi, 2017 WL

2264441, at *4; Doe D. E., 2017 WL 1908591, at *4. The court also has held that plaintiffs with

similar allegations have presented plausible claims that the VA Immunity Statute applies, allowing

them to pursue remedies under the FTCA for claims arising out of a battery. See, e.g., Doe BF, 2017

WL 4355577, at *5; Almquist, 2017 WL 4269902, at *5; Anasazi, 2017 WL 2264441, at *5; Doe D. E.,

2017 WL 1908591, at *4. The court likewise allows plaintiff to proceed in this case.

                      Count II – Negligent Supervision, Hiring, and Retention

       The court has previously dismissed other plaintiffs’ claims for negligent hiring and retention

based on the discretionary function exception to the FTCA. See, e.g., Anasazi, 2017 WL 2264441, at

*8–*9; Doe D. E., 2017 WL 1908591, at *8. This outcome remains appropriate despite plaintiff’s

argument that the VA had mandatory duties under the U.S. Constitution. Doe BF, 2017 WL 4355577,

at *5–*6; Almquist, 2017 WL 4269902, at *5–*6.

       As for the negligent supervision claim, the court has allowed this claim to proceed in the past.

See, e.g., Doe BF, 2017 WL 4355577, at *6; Almquist, 2017 WL 4269902, at *6; Anasazi, 2017 WL




                                                   -3-
2264441, at *7; Doe D. E., 2017 WL 1908591, at *6. For the reasons the court has set forth in other

related opinions, defendant’s motion is denied with respect to plaintiff’s claim for negligent

supervision.

            Counts III and IV – Negligent Infliction of Emotional Distress and Outrage

       As this court has previously held, a claim for negligent infliction of emotional distress must

include a qualifying physical injury. Majors v. Hillebrand, 349 P.3d 1283, 1285 (Kan. Ct. App. 2015).

This rule does not apply, however, when the conduct is willful or wanton. Id. (citing Hoard v.

Shawnee Mission Med. Ctr., 662 P.2d 1214, 1219–20 (Kan. 1983)). Plaintiff attempts again to plead a

plausible claim by alleging willful and wanton conduct, but this court has already held that this

characterization of plaintiff’s claim is duplicative of plaintiff’s outrage claim. Again, the court

dismisses plaintiff’s claim for negligent infliction of emotional distress in part for failure to allege a

physical injury and in part as duplicative of the outrage claim.

       The court has allowed plaintiffs to proceed with outrage claims in all of the cases previously

identified. See, e.g., Doe BF, 2017 WL 4355577, at *7; Almquist, 2017 WL 4269902, at *7; Anasazi,

2017 WL 2264441, at *10; Doe D. E., 2017 WL 1908591, at *9–*10. Plaintiff has once again placed

his outrage claim outside the discretionary function exception.

                                     Count VI – Invasion of Privacy

       Finally, the court has repeatedly addressed plaintiff’s allegations for invasion of privacy and

found that they fail to state a claim. See, e.g., Anasazi, 2017 WL 2264441, at *10–*11; Doe, 2017 WL

1908591, at *10. Plaintiff has not made any arguments here that justify altering the court’s analysis.

This claim is therefore dismissed for the same reasons previously given.

       IT IS THEREFORE ORDERED that defendant’s motion to dismiss (Doc. 11) is granted in

part and denied in part. The motion is granted as to Counts III and VI. The motion is also granted as




                                                     -4-
to plaintiff’s negligent hiring and retention claim in Count II, but denied as to plaintiff’s negligent

supervision claim in Count II, as well as Counts IV and V.

       Dated this 24th day of October, 2018, at Kansas City, Kansas.


                                                       s/ Carlos Murguia____________
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                    -5-
